Citation Nr: 1048093	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-37 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.  

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), that denied the 
Veteran's claim for service connection for right ear hearing loss 
and granted service connection and awarded a noncompensable 
disability rating for left ear hearing loss, effective June 22, 
2005.  

In February 2010, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated with 
the Veteran's claims file.   

The issues of entitlement to an initial compensable disability 
rating for hearing loss and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence is at least in relative equipoise on the question of 
whether the Veteran's current right ear hearing loss disability 
is related to acoustic trauma in active service.  





CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for right ear hearing loss.  The RO will be 
responsible for addressing any notice defect with respect to the 
rating and effective date elements when effectuating the award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection 

The Veteran asserts service connection for right ear hearing loss 
on the basis that he developed the condition due to in-service, 
non-combat-related acoustic trauma.  In support, in his 
statements, the Veteran reports that the conditions have been 
chronic since that time.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.  See also 
Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) 
(specifically upholding the validity of 38 C.F.R. § 3.385 to 
define hearing loss for VA compensation purposes).  

The Veteran's military occupational specialty was that of an air 
policeman.  The Board notes that VA has conceded that the Veteran 
was likely exposed to acoustic trauma during service, and that 
service connection has been granted for left ear hearing loss as 
a result.  As such, the Board concedes the occurrence of the 
in-service acoustic trauma.  

Post-service VA and private medical records dated from August 
1998 to June 2005 indicate that the Veteran received intermittent 
treatment for right ear sensorineural hearing loss.  

On VA examination in October 2005, the Veteran reported exposure 
to noise from jet engines during service without hearing 
protection.  He stated that he had one year of factory work after 
service but otherwise denied occupational noise exposure.  He 
also reported some recreational noise exposure associated with 
hunting during his childhood.  The Veteran was afforded a VA 
audiological evaluation that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
75
80
LEFT
65
65
75
75
85
 
The averages were 60 in the right ear and 75 in the left ear.  
The examiner diagnosed the Veteran with normal hearing through 
1000 Hz, sloping to moderately severe to profound high frequency 
sensorineural hearing loss in the right ear, and moderately 
severe to profound mixed hearing loss in the left ear.    

On VA examination in September 2007, the Veteran was afforded a 
VA audiological evaluation that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
75
80
LEFT
70
70
80
80
85
 
The averages were 63.8 in the right ear and 78.8 in the left ear.  
The examiner diagnosed the Veteran with sensorineural hearing 
loss of the right ear, mixed hearing loss of the left ear, and 
bilateral tinnitus.  The examiner opined that because the 
Veteran's hearing was within normal limits at the time of 
discharge from service and there appeared to be a possible 
history of occupational and recreational noise exposure, it would 
seem less than likely that the Veteran's right ear hearing loss 
was the result of his military duty.  

In a February 2010 letter, a VA audiologist opined that the 
Veteran's hearing loss in the right ear was consistent with noise 
exposure.  

The Veteran submitted several lay statements from friends and 
relatives in support of his claim.  These statements show, in 
pertinent part, that it was difficult to carry on a conversation 
with the Veteran because he cannot hear well and asks the speaker 
to repeat words two or three times.  The Veteran's sister 
particularly noted that he had perfect hearing before service.  
She stated that the Veteran's painting business of 20 years 
declined because the Veteran was unable to hear clients or what 
was being said at meetings.

The Veteran testified before a Decision Review Officer in March 
2008 and before the Board at a video conference hearing in 
February 2010.  The relevant testimony indicated that the Veteran 
worked as an air policeman during service and worked on the 
flight line.  The Veteran testified that he never wore hearing 
protection during service because he had to be able to hear the 
radio in order to maintain constant radio contact.  With respect 
to his recreational and occupational noise exposure, he reported 
that in his childhood, he went hunting with a rifle and 
occasionally a shotgun.  He stated that when he had worked in a 
factory, he had worked in an enclosed office at a desk where he 
monitored gauges and purified the water.  The Veteran also 
testified that although his audiological examination on 
separation from service was found to be normal, his right ear 
hearing had still declined from the time he enlisted into 
service.        

The Board notes that the September 2007 VA examiner opined that 
the Veteran's right ear hearing loss was not caused by service 
because the Veteran had normal hearing when he left service and 
there appeared to be a history of possible recreational and 
occupational noise exposure.  However, the examiner failed to 
consider the long-term effects of noise exposure in service or 
the Veteran's competent statements concerning the onset and 
continuity of his symptomatology.  Additionally, the examiner 
failed to take into account the Veteran's competent statements 
regarding the nature of his recreational and occupational noise 
exposure.  Therefore, the Board places no probative value on the 
examiner's nexus opinion.  

In light of the Veteran's credible account of having right ear 
hearing loss since being exposed to acoustic trauma during 
service, the current diagnosis of right ear hearing loss, a 
February 2010 VA opinion finding that the Veteran's right ear 
hearing loss was consistent with noise exposure, and resolving 
doubt in the Veteran's favor, the Board finds that the right ear 
hearing loss had its onset as a result of the Veteran's period of 
active service.  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Accordingly, the Board resolves all doubt in the Veteran's favor 
and finds that service connection for right ear hearing loss is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for 
service connection for right ear hearing loss must be granted.  


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

Unfortunately, a remand is required in this case is needed prior 
to further disposition of the claims for an initial compensable 
disability rating for hearing loss and entitlement to a TDIU.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

Regarding the Veteran's claim for an initial compensable 
disability rating for left ear hearing loss, the Board notes that 
as a result of this decision awarding service connection for 
right ear hearing loss, the issue to be considered is now an 
initial compensable disability rating for bilateral hearing loss.   
The Veteran was last afforded a VA examination for his hearing 
loss in September 2007.  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
examination is not unduly remote, he has asserted that his 
hearing loss has worsened since the last examination.  
Specifically, he alleges that he is unable to hear women's voices 
or when someone is speaking to him on the telephone.  He also 
contends that he is practically deaf in his left ear.         

Because there may have been a significant change in the Veteran's 
condition, the Board finds that a new audiological examination is 
needed to fully and fairly evaluate the Veteran's claim for an 
increased initial disability rating.  Allday v. Brown, 7 Vet. 
App. 517 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377 (1994) (Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).    

With respect to the Veteran's claim for a TDIU, the record shows 
that at his February 2010 video conference hearing, the Veteran 
reported that he was currently retired but that he would be 
unemployable were he to attempt to find a job.  Similarly, the 
Veteran's sister has reported that the Veteran's painting 
business of 20 years declined due to his inability to hear 
clients or what was said at meetings.  A TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
issue of entitlement to a TDIU rating has been raised by the 
record. 

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2010).  Total disability ratings for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be 
considered are the Veteran's education, employment history, and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 
(1991). 

In this case, the Veteran has been granted a 10 percent 
disability rating for tinnitus and a noncompensable disability 
rating for left ear hearing loss.  The combined disability rating 
was 10 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings 
Table (2010).  The Veteran does not currently meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a) (2010).  As a result of 
the Board's decision herein, service connection has been granted 
for right ear hearing loss.  The Board finds that remand is 
necessary in order to have the RO assign a disability rating and 
effective date for the Veteran's service-connected right ear 
hearing loss.

Additionally, even if the Veteran does not meet the percentage 
criteria laid out in 38 C.F.R. § 4.16(a), if his service-
connected disabilities nevertheless prohibit him from sustaining 
gainful employment, a TDIU rating may still be assigned if his 
service-connected disabilities prevent him from securing or 
following a substantially gainful occupation.  38 C.F.R. 
§ 4.16(b) (2010).  Rating boards should refer to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration of all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he is 
more generally unemployable.  It does not appear that an examiner 
has yet been asked to render an opinion as to the overall effect 
of the Veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  Therefore, the prudent 
and thorough course of action is to afford the Veteran an 
examination to ascertain the impact of his service-connected 
disabilities on his unemployability.  In light of the fact that 
the Veteran does not currently meet the minimum schedular 
criteria for a TDIU rating, referral of this case to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration should be considered if the Veteran is found to be 
unemployable by reason of his service-connected disabilities.    
   
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall enact the Board's 
decision granting service connection for 
right ear hearing loss and assign an 
effective date and a disability rating for 
right ear hearing loss.

2.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the current nature and severity of his 
service-connected bilateral hearing loss.  
The claims file should be reviewed by the 
examiner, and the examination report should 
note that review.  All tests and studies 
deemed necessary should be completed and all 
clinical manifestations should be reported in 
detail.

The examiner must also evaluate and discuss 
the effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine as 
to whether it is as likely as not (50 percent 
or more probability) that the Veteran's 
service-connected disabilities (bilateral 
hearing loss, tinnitus) without consideration 
of his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  

A complete rationale for any opinion 
expressed shall be provided.
 
2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


